Dismissed and Opinion filed April 3, 2003








Dismissed and Opinion filed April 3, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00223-CV
____________
 
WANDA SEALS, Appellant
 
V.
 
MASC AUSTIN PROPERTIES, INC., SHIRLEY
AUSTIN, Individually, SOUTHWEST GARDENS CONDOMINIUM COUNCIL OF CO-OWNERS, INC.,
and CECIL OSAKWE, Individually, Appellees
 

 
On Appeal from the 190th District Court
Harris
County, Texas
Trial Court Cause No. 02-05908
 

 
M
E M O R A N D U M   O P I N I O N




According to information provided to this Court, this is an
attempted appeal from orders granting interlocutory summary judgments, which
were made final by an order of non-suit of the last remaining issue signed
September 30, 2002.  Appellant filed a
motion for new trial on October 17, 2002. 
Accordingly, the notice of appeal was due December 30, 2002.  See Tex.
R. App. P. 4.1(a) and 26.1(a)(1).  Appellant did not file a notice of appeal
until February 19, 2003, and the appeal was assigned to this Court at that
time.  Appellant=s amended notice of appeal was filed
February 27, 2003.  
The clerk=s record was due January 17, 2003, but it has not been
filed.  On March 12, 2003, the district
clerk=s office informed this Court that
appellant had not made arrangements for payment for the record.  On March 13, 2003, notification was
transmitted to all parties of the Court's intent to dismiss the appeal for want
of prosecution unless, within fifteen days, appellant paid or made arrangements
to pay for the record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).

On March 12, 2003, appellees filed
a motion to dismiss the appeal for want of jurisdiction, asserting that
appellant=s notice of appeal was untimely.  On March 24, 2003, appellant filed a
docketing statement in which she stated the clerk=s record was requested that day.  Appellant did not provide proof of payment
for the record or otherwise respond to this Court=s notice of intent to dismiss the
appeal.  Appellant also did not respond
to appellees= motion to dismiss the appeal.  To date, the clerk=s record has not been filed.  Because we are without a record containing
the order or orders being appealed, we are unable to determine whether
appellant=s notice of appeal is untimely.  Accordingly, we deny appellees= motion. Because appellant has not
provided this Court with a clerk=s record more than two months after
it was due, however, we order the appeal dismissed for want of
prosecution.  See Tex. R. App. P. 37.3(b). 
 
PER CURIAM
 
Judgment rendered and Opinion
filed April 3, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.